Citation Nr: 1544130	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  07-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a dental disability.

2.  Entitlement to service connection for a temporomandibular joint disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to July 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was most previously before the Board in March 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In November 2011, the Veteran underwent a VA examination that was to address the matters raised by this appeal.  The November 2011 examiner noted the Veteran's assertion that his teeth had eroded away due to handling toxic chemicals during service.  The diagnosis was myospasm due to chronic bruxism.  The Board notes that the November 2011 VA examiner indicated, in a December 2011 addendum, that the Veteran's service dental treatment records were not reviewed.  The Board notes that the service dental records are associated with the Veteran's electronic file.  Therefore, the Board finds that the Veteran should be afforded another VA examination that addresses the medical matters raised by the issue of service connection for a dental disorder and includes review of the service dental records.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Request all VA dental records pertaining to treatment of the Veteran dated since December 13, 2011, and associate them with the record.

2.  Then, schedule the Veteran for a VA examination of a claimed dental disability.  The examiner must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a dental or jaw disability, to include bruxism or temporomandibular joint syndrome, that had its onset in service or is etiologically related to active service, to include claimed erosion due to chemical reaction.  The examiner should also provide an opinion whether it is at least as likely as not that the Veteran has a dental disability that was caused by or aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected gastroesophageal reflux disease.  A rationale for the requested opinion should be provided.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

